 MAK-ALL MANUFACTURING INC.95Mak-All ManufacturingInc. andLocal 810, Steel,Metals, Alloysand Hardware Fabricators and Warehousemen,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 2-CA-8018.August 13, 1962DECISION AND ORDEROn March 12, 1962, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report together with supportingbriefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examineras its own.1The General Counsel contends that Foreman Billeci's statementthat"he had gottenthe employees...a coffee break and hoped to get them a lunch room"constituted apromise of benefit,and, as it was made in the context of other untair labor practices,violated Section 8(a) (1) of theAct.Wedo notagree,for it appears from the recordthat Billeci's remark was made well before the advent of the Union and not in contextof Respondent's unfair labor practices found hereinINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding upon a complaint issued August 4, 1961, against Mak-All Manu-facturing Inc., herein also called the Respondent or the Company, involves Section8(a)(1) and (3) allegations and was initiated by a charge filed June 19, 1961, byLocal 810, Steel, Metals, Alloys and Hardware Fabricators and Warehousemen,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein also called the Charging Party or the Union.The hearing wasconducted on various dates between October 9 and 17, 1961, at New York, NewYork, before Trial Examiner Max M. Goldman.The General Counsel and theRespondent presented oral argument and the Respondent filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:13 8 NLRB No. 8. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMak-All Manufacturing Inc., a New York corporation, with its principal officeand place of business at Long Island City, New York, is engaged in the manufactureof mechanical components and related products on behalf of other enterprises andin providing and performing services on various types of products.During the yearending September 1961, the Respondent in the course and conduct of its businessshipped products valued in excess of $50,000, of which products valued in excessof $50,000 were shipped directly to points outside the State of New York.Duringthe same period, the Respondent in the course and conduct of its business purchasedand caused to be delivered at its Long Island City plant raw materials, includingsteel, tin, and aluminum, valued in excess of $50,000, of which amount about$35,000 was purchased at points outside, and in excess of $15,000 was purchasedat points inside, the State of New York. It is found that the Respondent is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONLocal 810, Steel, Metals, Alloys and Hardware Fabricators and Warehousemen,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsIn its essence, the General Counsel's contention is that the Union sought toorganize the Respondent's employees beginning about early May 1961, that theRespondent countered the organizational activities with certain conduct alleged tobe illegal, and discharged William Nolan and John Colon on May 12 and June 16,respectively, in violation of Section 8(a)(1) and (3) of the Act.The Respondentadduced testimony to the effect that some of the events testified to by the GeneralCounsel's witnesses did not occur and denied any violation of the Act.In early May, Colon and employee Walter Williams contacted the Union.Shortlythereafter Colon met with union organizers on the street in front of the plant, andunion cards passed among them.On this day, according to Colon, he overhearda conversation between employee Morris Laffer and Rudolph Martiny, an officerof the Company, which was supposed to have occurred in the plant office about5 or 6 feet from where Colon was at the time. Further, according to Colon, LaffertoldMartiny that the unionman had given Colon cards and that Colon had distrib-uted the cards among the men, and Martiny stated that he knew about it and toldLaffer to return to work.Both Laffer and Martiny denied that the event occurred.The plant office consists of a wood panel base and a glass section above it whichdoes not reach the ceiling.The door to the office is always open.Aside from theunfavorable impression made by Colon, Laffer, and Martiny as witnesses, the TrialExaminer is not convinced that the event occurred. In the setting presented Lafferand Martiny could see Colon and it would be exceedingly unlikely that in a toneof voice which Colon could hear Laffer would inform Martiny of Colon's activitiesand Martiny would acknowledge his awareness of Colon's activities when to theirknowledge the subject of the conversation, Colon, would have in effect been present.Early in the Union's campaign to organize the Company's employees representa-tives of the Union stationed themselves daily in front of the Company's premises.Prior to the advent of the Union the Company announced a morning coffee breakperiod between 10 and 10.10.Thereafter during cold weather employees had theircoffee inside and during warm weather some of the men usually went outside to havetheir coffee on plant grounds.With the advent of the Union, Foreman JohnBilleci toldWilliams that the Company was paying for the coffee break time anddid not want him to go outside.'Billeci admittedly instructed other employees not1This finding is based upon the credible testimony of employee Williams who Impressedthe Trial Examiner favorably as a witness. Billed did not so impress the Trial Examinerand his testimony is not credited.Billed testified that be did not remember the incident.The substance of Billeci's testimony as to the coffee break is that the restriction againstleaving the building during that period occurred prior to the advent of the Union becauseof a complaint from a neighbor as to cleanliness-a situation which was undoubtedly alsobrought about (and probably more markedly) when employees had their lunch outside thebuilding and which so far as appears was not at any time prohibited-but that some of MAX-ALL MANUFACTURING INC.97to leave the building during the coffee breakand alsoasked Mike Viviani, who isin charge of the power-press departmentand asupervisor,2 to pass these instructionsalong to the employees.During the course of the Union'scampaign BilleciaskedWilliams if he haddecided to join the Union.Williams replied that he had not reached a decision.Billeci declared that Williams would be better off if he did not join the Union, point-ing out that in the event of a fall-off of work in the power-press department a manwho was classified as working in that department would not be transferred to otherwork.3Billeci admitted that in the course of discussing with the employees thebenefits unions had brought to other shops, he pointed out that he had gotten theemployees at this shop a coffee break and hoped to get them a lunch room.Vivianiadmittedly asked employees whether they wanted tosignup with the Union .4B. The conclusions1.Interference,restraint,and coercionIt is found that the Respondent violated Section 8(a)(1) of theAct byBilleci'schange of practice in prohibiting the employees from having their coffee break out-side the plant when the union organizers were present,5 Billeci's interrogatingWilliams as to his union membership and declaring that if the employees at theCompany wereorganized,men would not be transferred to other work if their workfell off, andby Viviani's interrogation of employees as to their union interests.2.The dischargesa.William NolanWilliam Nolan was hired on February 15 and discharged on May 12, 1961. Onthe morning of his discharge Nolan, Colon, and employee Ralph Valvano were inthe lockerroom talking about the Union.As Nolan was telling Valvano, who wasthen a new employee, about the union cards, Viviani entered the lockerroom.WhenColon and Valvano saw Viviani they started to walk away.Viviani then approachedNolan and told Nolan that he, Viviani, would report to Martiny that Nolan wastrying to hand out cards and stated further that Nolan would be discharged.Atthe close of business that day, Martiny handed Nolan his check stating that Vivianihad told him about Nolan and the Union and that Nolan was discharged .6Martiny's version of the discharge incident, which is not credited, is that he toldNolan that he was sorry to layoff Nolan, that things were slow in the shop, thatNolan was one of the last hired in the department, that Nolan should look foranother job, that if Nolan should fail to find another job he should stop by aspossibly they might rehire Nolan if they should get busy.Martiny also testifiedthat Nolan was selected because Nolan was slow in his work, he would walk awayfrom his machine, and his production was below the average that was expected ofemployees in the power-press department.During the course of the hearing thethe men drifted out while the union representatives were there and that he then againtold the employees not to leave the plant.2 The Respondent contests the status of Viviani contending that he was a setup manin the power press department. Billeci admittedly told Viviani to spread the word amongthe men about not leaving the building during the coffee break, and also admittedly de-clared at a meeting of the employees that Viviani had authority to assign men to variousoperationt in the power press department.Williams' credible testimony shows thatBilleci alto announced at an employees' meeting that Viviani was in charge of the powerpress department and that the men would take orders from him without question.3This finding is based upon employee Williams' testimony.For reasons already givenabove Billeci's denial Is not credited.'The General Counsel relies upon the testimony of employee Vincent Rodriguez toestablish that the Respondent through Viviani threatened loss of Christmas bonuses andovertime If the Union were successful In organizing the employees.Aside from the TrialExaminer's view of Viviani as a witness, Rodriguez is not considered sufficiently reliableto basea finding upon his testimony.6The complaint alleges that this conduct also constitutes a violation of Section 8(a) (3)of the Act.As the remedy would be the same under both sections of the Act, the TrialExaminer is of the view that the above finding Is sufficient.6These findings are based upon Nolan's credible testimony.Viviani and Martiny didnot give it favorable impression as witnesses and their denials are not credited.Valvanotoo did not give a favorable impression.However, to the extent that Valvano's andColon's testimony is in accord with that of Nolan, their testimony is credited. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent asserted that Nolan's discharge was brought about by a decline inbusiness and that Nolan was selected for termination upon a consideration of thefollowing factors, he acted peculiar or in a disturbed fashion in the shop, lateness,absence, refusal to work overtime, and poor production.The Respondent did not adduce ordinary business records as to such matters asorder backlogs, production, and total number of employees, which could have de-cisively disposed of the issue of the need for employees.The Respondent did disclosefrom its records the hire and termination date of certain employees at times in 1961and Martiny and Billeci gave testimony as to their work assignments.The principaltypes of work assignments involved, in declining order of skills required, are drillpress operator (machine department), and power-press operator and assembly work(power-press department).There appears to be some interchange of work assign-ments between the departments.There is testimony by the Respondent's officialsthat the number of employees fluctuates with work orders throughout the year, andthat the business experiences a summer seasonal decline.From these records and this testimony it appears that Nolan was hired on Feb-ruary 15 and terminated on May 12, and that Nolan was considered a power-pressoperator in the power-press department.The following employees were terminatedaround the time Nolan was discharged on May 12. James Gatto who had beenhired on February 7, was terminated on May 3.Gatto was a machinist helper ordrill-press operator in the machine department, who had also done some power-presswork.R. Trani was terminated on May 12, after about a week's employment whichbegan on May 4. According to Billeci, Trani worked on the drill press in themachine department and, according to Martiny, worked in the power-press depart-ment and also did some assembly work.Alvarez Domingo was employed fromJanuary 1 through May 18, and worked on the milling machine and drill press in themachine department, and at the power press in that departmentJohn Nevarezwas employed from April 6 through May 19. According to Billeci, Nevarez wasemployed in the power-press department, and according to Martiny at one point inhis testimony Nevarez was a power-press operator and at another point in his testi-mony Nevarez was a machinist helper in the machine department.The followingpersons were hired around the time Nolan was terminated on May 12.As alreadynoted, Trani worked in the power-press department and was hired on May 4. RalphValvano was hired on May 10 and was terminated on May 19 due to illnessValvanohad been hired to do assembly work in the power-press department and when hereturned to work in July he was given other work assignments.George Cruz, whohad been employed by the Company several times before, was rehired on May 12.Cruz worked until May 19 when he was terminated as he was unreliable in appearingfor work due toillness.Cruz had only power-press department experience.R. Winn,who had worked for the Company before, was rehired on May 15 to work in thepower-press department and continued in the Company's employ until September 15.Jack Taylor was employed by the Company on May 17 and was working for theCompany at the time of the hearing.Billecitestified that Taylor was hired to dodrill press and also milling work in the machine department, but that Taylor worksin the power-press department.According to Martiny, Taylor was hired as a sheetmetal man but this work did not materialize and Taylor was put to work in both thepower-press and machine departments?It thus appears that on the issue of the need for employees at the time ofNolan's discharge raised by the Respondent, that the weight of the evidence pro andcon is not substantially more significant on either side.Further, the Respondenthad stronger proof on this issue, namely, records such as order backlog, production,and total number of employees, and did not choose to adduce these records.$As to the reasons given in selecting Nolan for discharge, it appears from theabove that Nolan had more seniority than Nevarez and Valvano; there are no busi-ness records in evidence showing that Nolan was below average in his productionwhich records would also reflect upon his conduct in the shop; despite the positiontheRespondent took as to Nolan as an individual at the hearing, according to4 Two others were hired on May 17 but as it is possible to explain their hire for non-business reasons,theyhave not been consideredNo reliance is based upon employee Williams'testimony that he had told counsel forthe General Counsel in one of his interviews sometime before the hearing that things wereslowat theplant duringApril,May, and June,and that he, Williams,attributed that tothe volume of work.There is no evidencethatWilliamsthen swore that this was thefact and lie did not so testifyat thehearingThis is not, however,the situation as toWilliams' testimony regarding work in the power press department in June which ispertinent in the Colon case and which will be there considered8SeeInterstate Circuit, Inc.,et al v U S,306 U S.208, 226 MAK-ALL MANUFACTURING INC.99Martiny, at the time of Nolan's discharge Martiny invited Nolan to seek reemploy-ment with the Company; there is no evidence to substantiate assertions of latenesses,absences, or that Nolan refused to work overtime. In fact, Viviani admitted thatif an employee does not want to stay to do overtime work, the employee just goeshome, and Billeci admitted that Rodriguez had refused overtime on many occasionsand that he was still in the employ of the Company.Accordingly, in view of the Respondent's opposition to the Union as shown by itsconduct in violation of Section 8(a)(1), Nolan's known activity on behalf of theUnion, and the Respondent's unsubstantiated reasons for discharging Nolan, it isfound that Nolan was discharged for the reason Martiny gave Nolan at the time ofthe discharge-that Viviani had reported to Martiny on Nolan"s union activities,and that such discharge of William Nolan on May 12, 1961, was in violation ofSection 8(a) (3) of the Act.b. John ColonJohn Colon was hired on March 13 and discharged on June 16, 1961.AboutJune 5, employees Colon, Rodriguez, Jerry Attilas, and certain officials of theUnion met with company officials at the latter's office and sought recognition inbehalf of the Union.9 Billeci admitted that he knew that Colon and Rodriguez dis-cussed the Union with some of the men in the power-press department.There appears to be no dispute that at the time Billeci discharged Colon on June16, Billeci stated the reason for the termination was that things were slow.Billecitestified that Colon was let go because of a decline in work at the time in the power-press department, that he knew that Colon had been among the employees who hadmet with the Company concerning recognition, and that although he did not neces-sarily follow seniority at,all times, because of Colon's union activity he checked hisrecords, determined that Colon had the least seniority in the power-press department,and therefore selected Colon for termination.In addition to the material given above in the Nolan case, the hire and termina-tion records and the testimony show as follows.Colon worked in the power-pressdepartment and also in the machine department, and was hired on March 13 anddischarged on June 16.Robert Hall, who had been in the Company's employ sincebefore the beginning of 1961, apparently left for Army camp on June 16.He wasquit.According to Martiny, Hall worked in the machine department, and accord-ing to Billeci, Hall was employed in the power-press department.C. Cortnoir washired on June 7 and was terminated on June 19. Billeci places Cortnoir in thepower-press department and Martiny places him in the machine department.Ofgreater significance on the issue of the need for employees, is employee Williams'credible testimony that of about 12 presses in the power-press department, about 5were workingin June.The above-described hire and termination records and the testimony concerningwork assignments which follows, disputes Billeci's explanation that Colon wasselected for termination because he had least seniority in the power-press department.Colon, as already noted, was hired on March 13, discharged on June 16, and workedin the power-press and machine departments.Winn, a power-press departmentemployee, who had been previously employed from January 9 through February 24,and from March 6 through April 28, was reemployed on May 15 and remainedan employee until September 15.Manuel Santana, who worked both in the machinedepartment and the power-press department, was hired on April 10 and was stillemployed at the time of the hearing.Taylor was hired on May 17 and was withthe Company at the time of the hearing. Billeci testified that Taylor was hired towork in the machine department, but that he works in the press department.Ac-cording to Martiny, Taylor was hired as a sheet metal man, and works both in themachine and power-press departments.Cortnoir's period of employment was fromJune 7 through 19.According to Martiny, Cortnoir worked in the machine depart-ment; and according to Billeci, Cortnoir worked in the press department.Billecitestified further that in the next week or so after Colon's discharge on June 16, thetwo other power-press operators, Hall and John Dorsch, were let go because thingswere slow.Hall, whom ^Martiny described as working in the machine department,GAccording to Colon, shortly after this meeting, Lester Wojnar, president of the Com-pany, who was present at the recognition meeting, called Colon to the office and askedColon if he would forget about the Union If Colon received a pay increase and Colonreplied in the negative. In view of the comments made concerning Colon as a witnessand without regard to the Trial Examiner's observations of Wojnar as a witness, Colon'stestimony is not credited662353-63-vol 138-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDas already noted, worked until June 16 when he apparently left for Army camp,he then returned to work on July 10 only and, according to Martiny, quit.Dorschwho, according to Martiny, worked in the machine department, remained in theCompany's employ until July 14.Doubts are also cast upon the bona fides of the Respondent's explanation ofColon's discharge by its unsupported assertions that, among other factors, it con-sidered in discharging Colon were quality of work performance, lateness, absences,and uncooperativeness regarding overtime work.Based upon the foregoing, particularly the Respondent's illegal opposition to theorganization of its employees, Colon's known activity on behalf of the Union, andthe Respondent's unsubstantiated reasons for selecting Colon for discharge, it isfound that the Respondent discharged John Colon on June 16, 1961, in violation ofSection 8(a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.By descriminating in regard to the hire and tenure of employment of WilliamNolan and JohnColon,the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a) (3) and(1) of the Act.2.By interrogating employees as to their union interest and membership,declar-ing that if the employees were organized in a labor organization certain employeeswould not be transferred to other employment in the event of a decline in work,and changing its practice in prohibiting employees from having their establishedcoffee break outside the plant when union organizers were present, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7)of the Act.V. THE REMEDYIthaving been found that the Respondentengaged inunfair labor practices in-violation of Section 8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent interfered with, restrained, and coerced itsemployees in the manner described in paragraph 2 of the Conclusions of Law, itwill be recommended that the Respondentcease anddesist from this conduct.Having also found that the Respondent discriminated with regard to the hire andtenure of employment of William Nolan on May 12 and John Colon on June16, 1961, the Trial Examiner will recommend that the Respondent offer each of themimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make him whole-for any loss of pay suffered as a result of the discriminationagainsthim, by pay-ment to him of a sum of money equal to the amount he would have earned fromthe date of the discrimination to the date of the offer of reinstatement,less netearnings to be computed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289;N.L.R.B. v. Seven-UpBottlingCompany of Miami, Inc.,344 U.S. 344.As some of the employees involved are Spanish-speaking people,it isintendedthat the notice hereinafter recommended to be posted be presented in both Englishand Spanish and that the Regional Director provide copies in Spanish properlytranslated.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, it will be recommendedthat the Respondent cease and desist from infringingin anymanner upon the rightsguaranteed in Section 7 of the Act. MAK-ALL MANUFACTURING INC.101RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the Trial Examiner recommends that the Respondent,Mak-All Manufacturing Inc., Long Island City, New York, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 810, Steel, Metals, Alloys and HardwareFabricators andWarehousemen, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any other labor organization ofits employees, by engaging in discrimination in regard to their hire or tenure orany term or condition of employment, except as authorized by Section 8(a)(3) ofthe Act.(b) Interfering with, restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, by engaging in the conduct described inparagraph 2 of the conclusions of law.(c) In any other manner interfering with, restraining, or coercingits employeesin the exercise of their rights to self-organization, to form, join, or assist a labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorizedin Section8(a)(3)of the Act.2.Take the following affirmative action:(a)Offer William Nolan and John Colon immediateand full reinstatement totheir former or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make each of them whole in themannerset forthin a section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its plant at Long Island City, New York, copies of the notice attachedhereto and marked "Appendix." 10Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by anauthorized representative of the Respondent, be posted immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insurethat saidnotices are not altered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the Respondenthas taken to comply herewith."10 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "11 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Local 810, Steel, Metals, Alloysand Hardware Fabricators and Warehousemen, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization of our employees, by engaging in discrimination in regard 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDto our employees'hire or tenure or any term or condition of employment,except as authorized by Section 8(a) (3) of the Act.Wit WILL NOT question our employees as to their union interest or member-ship, tell our employees that if they were organized into a union and there wasa slack in work some employees would not be transferred to other work at theshop, change our practice of permitting our employees to have their coffee breakoutside when union organizers are present,or in any other manner interferewith, restrain, or coerce our employees in the exercise of their right to self-organization,to join or form a labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining, or other mutual aid or pro-tection,or to refrain from any and all such activities,exceptto theextent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3)of the Act.WV, WILL offer William Nolan and John Colon immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and make them whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become,remain,or refrain from becoming orremaining members of any labor organization, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act.MAK-ALL MANUFACTURING INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York 22, New York, Telephone Number, Plaza 1-5500, if they haveany question concerning this notice or compliancewithitsprovisions.Local 107, International HodCarriers,Building and CommonLaborers'Union of America,AFL-CIO; and Northwest Arkan-sas Building Trades Council,AFL-CIOandTexarkana Con-struction Company.Case No. 26-CP-3. August 13, 1962DECISION AND ORDEROn October 27, 1961, Trial ExaminerC.W. Whittemoreissued hisIntermediate Report, findingthatRespondent had not violated Sec-tion 8(b) (7) (C) as alleged in the complaint and recommending thatthe complaint be dismissed in its entirety,as set forth in the attachedIntermediate Report.Thereafter the General Counsel filed exceptionswith a supporting brief.The Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief,and the entire record in the case, and hereby adopts the138 NLRB No. 10.